Name: Commission Regulation (EEC) No 4123/88 of 27 December 1988 derogating for the 1988/89 wine year form Regulation (EEC) No 2721/88 in regard to the date of submission for approval of contracts for preventive distillation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /42 Official Journal of the European Communities 29 . 12. 88 COMMISSION REGULATION (EEC) No 4123/88 of 27 December 1988 derogating for the 1988/89 wine year form Regulation (EEC) No 2721/88 in regard to the date of submission for approval of contracts for preventive distillation Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 38 (5) thereof, Whereas Article 6 of Commission Regulation (EEC) No 2721 /88 of 31 August 1988 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 (3) stipulates that distillation contracts and declarations are to be submitted for approval no later than four months after the opening for the particular wine year of the distillation operation in question ; whereas for the 1988/89 wine year this time limit is, owing to market uncertainty following a much lower than average harvest, too short for the preventive distillation operation opened on 1 September 1988 ; whereas it should be put back ; Article 1 By derogation from the first subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 2721 /88 contracts and decla ­ rations for the preventive distillation operation opened for the 1988/89 wine year by Commission Regulation (EEC) No 2722/88 (4) may be submitted to the competent agency for approval up to 31 January 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 269, 29. 9 . 1988 , p. 5. 0 OJ No L 241 , 1 . 9 . 1988, p. 88 . 0 OJ No . L 241 , 1 . 9 . 1988 , p. 94.